Appeals by the defendant, as limited by his motion, from (1) a sentence of the Supreme Court, Queens County (Rosengarten, J.), imposed December 15, 1999, and (2) a resentence of the same court imposed March 21, 2000, on the ground of excessiveness.
Ordered that on the Court’s own motion, «the defendant’s motion to reduce his sentence is deemed to also be an application *561pursuant to CPL 460.30 for leave to file a late notice of appeal from the resentence imposed March 21, 2000, and the application is granted; and it is further,
Ordered that the appeal from the sentence is dismissed, as the sentence was superseded by the resentence; and it is further,
Ordered that the resentence is affirmed. No opinion. Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.